ORDER OF MULTIDISTRICT LITIGATION PANEL


                       Order Issued November 29, 2005


04-0606     IN RE SILICA PRODUCTS LIABILITY LITIGATION

             Order Concerning Pre-September 1, 2003 Silica Cases


      On November 10, 2004 this panel granted a motion to  transfer  certain
silica  cases  to  a  pretrial  judge   pursuant   to   Rule   of   Judicial
Administration  13.   On  the  same  date,  the  panel  named  Judge   Tracy
Christopher, Judge  of  the  295th  District  court  of  Harris  County,  as
pretrial judge and transferred the cases to her.
      At that time the panel's authority was limited to civil actions  filed
on or  after  September  1,  2003.  During  the  last  legislative  session,
however, the Legislature amended the Civil Practice  and  Remedies  Code  by
adding Chapter 90, entitled "Claims Involving Asbestos and Silica."  Section
90.010 applies the  MDL  rules  retroactively  to  pending  cases  involving
claims for silica-related injuries filed  before  September  1,  2003,  with
certain exceptions.
      The panel hereby designates Judge Christopher as  the  pretrial  judge
in any cases  that  were  filed  before  September  1,  2003  and  that  are
transferred to MDL pursuant to section 90.010 or any  rules  promulgated  by
the Supreme Court to effectuate Chapter 90.